DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 13, 15, 16, 18, 19, 20 and 21 are rejected under pre-AlA 35
U.S.C. 103(a) as being unpatentable over Cryer et al. U.S. 8,997,904 in view of Payne et al., U.S.
10,246,984 having the benefit of U.S. Provisional Application No. 62/128,291, filed on Mar. 4, 2015,
which is incorporated therein by reference in its entirety for all purposes.
Cryer et al. discloses a hydraulic fracturing system for fracturing a subterranean formation (fig 6,
col. 3, lines 56-65) having an electric motor (112; col. 14, lines 22-32), a pump (114) coupled to the
motor, and that has a discharge in fluid communication with a wellbore that intersects the formation, so
that when the motor is activated and drives the pump, pressurized fluid from the pump pressurizes the
wellbore to fracture the formation; a source of electricity (108; col. 5, lines 42-45) that is disposed a long
distance (col. 14, lines 53-56) from the electric motor; and transmission lines that connect the source of
electricity to the electric motor and that span the long distance between the source of electricity and
the electric motor.
Cryer et al. discloses a use of contactors, busses, cables and the like (col. 7, lines 11-19) typically
used in switchgears for providing power to the plurality of pump motors as needed but does not
specifically state use of a switchgear.
Payne et al. teaches that it is well known in the use of a fracturing system to have a power
source (fig 2A-B 100A-D), switchgears (200a-b; having the isolating capability; col. 6, lines 29-35) and
transformers (300a-h) to provide power to a plurality of electrical motors for a plurality of fracturing
pumps.
It would have been obvious to one having ordinary skill in the art at the time of the invention to
make use of a well known electrical power distribution system as taught by Payne et al. to achieve
predictable results of selectively distributing current based on needs required from the equipment failures.
Cryer et al. discloses a transformer (control unit 100 includes a transformer; col. 6, lines 3-7)
between the transmission line and the source of electricity (108) and the electric motor (112).
Cryer et al. discloses a natural gas turbine generator (col. 5, lines 21-26) and an electric equipment room (vehicle for the operator; col. 9, lines 43-49) in communication with the turbine
generator and which controls operation of the turbine generator (col. 14, lines 33-37).
Payne et al. teaches use of a plurality of switchgears (200a-b) between the motors (400a-h) and
the power sources (100a-d; col. 6, lines 29-35).
Cryer et al. discloses a multiplicity of electric motors (fig, 1, 112a-112c; col. 7, lines 11-14), and
wherein the transmission lines are selectively moveable at different times to provide electrical
communication between the source of electricity and the multiplicity of motors (col. 7, lines 11-14; the
control unit provides a plurality of conductive pathways or grid to the motors). 
Cryer et al. discloses a hydraulic fracturing system for fracturing a subterranean formation (fig 6,
col. 3, lines 56-65) a power generation section (source of electricity 108; col. 5, lines 42-45) that is
disposed a long distance (col. 14, lines 53-56) from the equipment load comprising an electric motor
(112; col. 14, lines 22-32), a pump (114) coupled to the motor, and that has a discharge in fluid
communication with a wellbore that intersects the formation, and transmission section (col. 14, lines 51-
61) that extends between the power generation section and the equipment load section, and through
which the power generation section and equipment load section are in electrical communication.
Cryer et al. discloses a use of contactors, busses, cables and the like (col. 7, lines 11-19) typically
used in switchgears for providing power to the plurality of pump motors as needed but does not
specifically state use of a switchgear.
Payne et al. teaches that it is well known in the use of a fracturing system to have a power
source (fig 2A-B 100A-D), switchgears (200a-b; having the isolating capability; col. 6, lines 29-35) and
transformers (300a-h) to provide power to a plurality of electrical motors for a plurality of fracturing
pumps.
It would have been obvious to one having ordinary skill in the art at the time of the invention to
make use of a well known electrical power distribution system as taught by Payne et al. to achieve
predictable results.
Cryer et al. discloses a variable frequency drive (110; 7, lines 5-9) in communication with the
electric motor, and that controls the speed of the motor (col. 6, lines 21-27).
Cryer et al. discloses increasing a voltage of the electricity proximate the power source with a
transformer, and decreasing the voltage of the electricity (col. 6, lines 3-10) proximate the electric
motor (fig 1, control unit 110, motors 112).
Cryer et al. discloses transmission lines providing electrical communication between the
transmission section or source of electricity and the load section (multiplicity of motors; col. 7, lines 11-
14; the control unit provides a plurality of conductive pathways or grid to the motors).

Claims 11 and 17 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Cryer
et al., U.S. 8,997,904 in view of Payne et al. U.S. 10,246,984 as applied to claims 2, 3, 4, 5, 6, 7, 8, 9, 10,
12, 13, 15, 16, 18, 19, 20 and 21 above and in further view of Runsak 8,774,972.
Cryer et al. discloses a variable frequency drive (110; col. 7, lines 5-9) but does not disclose the
variable frequency drive performs electric motor diagnostics to prevent damage to the electric motor.
Rusnak et al. teaches use of a variable frequency drive (20; col. 2, lines 46-47) that performs
electric motor (40) diagnostics to prevent damage to the electric motor (col. 1, line 55 - 2, line 2) to
prevent damage to the motor by maintaining the variable frequency drive power in the range of
the motor input power limits.
It would have been obvious to one having ordinary skill in the art at the time of the invention to
make use of a well known monitoring system as taught by Rusnak et al. in the variable frequency
drive disclosed by Cryer et al. to achieve predictable results.

Claim 14 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Cryer et al., U.S.
8,997,904 in view of Payne et al. U.S. 10,246,984 as applied to claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 13, 15,
16, 18, 19, 20 and 21 above and in further view of Runsak 8,774,972.
Cryer et al. discloses a hydraulic fracturing system for fracturing a subterranean formation (fig 6,
col. 3, lines 56-65) having an electric motor (112; col. 14, lines 22-32), a pump (114) coupled to
the motor, and that has a discharge in fluid communication with a wellbore that intersects the
formation, so that when the motor is activated and drives the pump, pressurized fluid from the pump
pressurizes the wellbore to fracture the formation; a variable frequency drive (110; col. 7, lines 5-9) in
communication with the electric motor, and that controls the speed of the motor, a source of electricity
(108; col. 5, lines 42-45) that is disposed a long distance (col. 14, lines 53-56) from the electric motor;
and transmission lines that connect the source of electricity to the electric motor and that span the long
distance between the source of electricity and the electric motor.
Cryer et al. discloses electrical transmission lines delivering plurality of phases (col. 6, lines 3-10;
alternating current) from the variable frequency drive (col. 9, lines 50-53).
Cryer et al. does not specifically state that the transmission lines from the variable frequency
drives include a ground or neutral.
Kume et al. teaches that it is well known to use of a variable frequency drive (fig 2, AC source
and fig 3, 14, VFI; col. 3, lines 27-31) to drive a motor (fig 3, 18) having transmission lines (R, S, T, U,
V, W; col. 3, lines 34-38) including a ground (fig 3, GND; col. 3, lines 31-34) connected to the motor (18).

Response to Arguments
Applicant's arguments filed 11 October 2022 have been fully considered but they are not persuasive.
Applicants argue the teaching reference of Payne et al. does not have priority because the subject matter is not supported in the provisional application.
The provisional application of the reference discloses the variable frequency drive that has the capability of maintaining electrical communication, or not, with electrical equipment and the source.
The provisional application of the parent application of this continuation, pending application does not have complete support for the claimed subject matter at question and as such the priority of the prior art stands.
The provisional of the parent does not completely support the switchgear and motor connection and given the broadest reasonable interpretation of the claim a mere switch disconnecting an electrical circuit is disclosed in the provisional application of the prior art of Payne et al.
Moreover, the electrical pump disclosed in applicant’s ultimate provisional application could be the electrical starter used for starting the disclosed diesel engine.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Blake E. Michener can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
25 October 2022
/KENNETH L THOMPSON/Primary Examiner, Art Unit 3676